Citation Nr: 0710271	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  05-07 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Louis, Missouri


THE ISSUE

Entitlement to automobile or adaptive equipment or for 
adaptive equipment only.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Son


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.  He is a combat veteran and the recipient of the Purple 
Heart Medal and three Bronze Star medals.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  It is advanced on the Board's docket.  


FINDINGS OF FACT

1.  Service connection is in effect for cold injury 
residuals, right and left lower extremities; a 30 percent 
rating is in effect for each lower extremity.  

2.  Cold injury residuals are not shown to have resulted in 
the loss, or permanent loss of use, of at least one foot or a 
hand; or, permanent impairment of vision consistent with 
regulatory requirements; or, ankylosis of a knee or hip.


CONCLUSION OF LAW

The criteria for assistance in acquiring automobile and 
adaptive equipment or for adaptive equipment only are not 
met.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 
3.808 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Automobile or Adaptive Equipment; Adaptive Equipment Only

To warrant entitlement to automobile and adaptive equipment 
only under 38 U.S.C.A. § 3901, the evidence must demonstrate 
service-connected disability (or disabilities) resulting in 
the loss, or permanent loss of use, of at least one foot or a 
hand; or, permanent impairment of vision in both eyes, 
resulting in (1) vision of 20/200 or less in the better eye 
with corrective glasses, or, (2) vision of 20/200 or better, 
if there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye.  38 C.F.R. § 3.808(a) 
(2006).

The law also provides that a veteran may be entitled to only 
adaptive equipment if he has ankylosis of at least one knee 
or one hip due to service-connected disability. 38 U.S.C.A. § 
3902(b)(2) (West 2002); 38 C.F.R. § 3.808(b)(1)(iv) (2006). 

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump prosthesis.  Extremely unfavorable complete ankylosis 
of the knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches or more, will constitute loss of use of the foot 
involved.  Complete paralysis of the external popliteal nerve 
(common peroneal) and consequent foot drop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve will be taken as loss of 
use of the foot.  See 38 C.F.R. §§ 3.350(a)(2), 4.63 (2006).

Service connection is in effect for two disabilities of the 
same nature: residuals of cold injury, right and left lower 
extremities.  Two 30 percent ratings are in effect for each 
leg, effective September 27, 2001.  Entitlement to a total 
rating based on individual unemployability also has been in 
effect since that date.    

The record does not demonstrate, and the veteran does not 
contend, that a knee or hip is ankylosed, or that there is 
vision impairment consistent with the above-cited regulatory 
requirements, or that he has loss of, or permanent loss of 
use of, a hand.  Service connection is not in effect for a 
disability affecting vision, hips, knees (the veteran's cold 
injury residuals do not encompass musculoskeletal disability 
affecting the knee joints), or hands.  Nor has the veteran 
had part of either lower extremity amputated.  Thus, the 
Board's evaluation of this claim, whether for automobile or 
adaptive equipment or for adaptive equipment only, does not 
turn on those considerations.  Rather, it is contended that 
service-connected cold injury residuals effectively have 
resulted in the permanent loss of use of the veteran's feet, 
and the discussion below addresses that narrow issue.

There is evidence to conclude that the veteran has reduced 
ability to use his feet, and that that impairment, to some 
extent, may be associated with cold injury.  That conclusion 
is supported, in particular, by the statement of Dr. Narayan, 
the veteran's treating (private) doctor, who said, in June 
2004, in pertinent part: 

The problems with [the veteran's] lower 
extremities seem to have begun with 
injuries sustained in 1944-1945, including 
frost bite of both feet, trench foot, and 
other problems that have contributed to 
his gradual loss of mobility.  The 
problems in his lower extremities include 
edema, ulcers, loss of sensation, and 
vascular insufficiency.      

Later, in August 2004, Dr. Narayan said: "[The veteran] is 
unable to walk at this point due to residual effects of frost 
bite and trench foot in both feet and frozen capillaries in 
both feet.  [He] is unable to get around independently."  A 
VA examiner said, in August 2003, that it is at least as 
likely as not that the veteran's inability to walk is related 
to peripheral neuropathy secondary to frostbite injury.  
Another VA examiner said, in November 2004, that the veteran 
has "lost the use of both feet."  VA outpatient care 
records, too, suggest that mobility has been affected to some 
extent due to cold injury.       
 
However, the governing criteria require evidence of permanent 
loss of use of a foot or feet due to service-connected 
disability or disabilities.  The above-cited evidence, and as 
well, other clinical evidence of record tend to support a 
conclusion that the veteran has reduced mobility (the veteran 
is in a wheelchair), but not that he has permanent loss of 
use of a foot or both feet due to cold injury residuals.  
Still further, the record also would indicate the veteran's 
mobility is affected not only by cold injury residuals, but 
as well, by medical conditions unrelated to those residuals.  
On this point, some aspects of the record strongly disfavor a 
conclusion that the veteran's mobility is affected 
specifically by cold injury residuals.  

First, with respect to Dr. Narayan's statements, the 
probative value thereof is reduced based on his prior 
(October 2003) statement that did not include cold injury 
residuals at all among listed diagnoses; rather, it contains 
diagnoses including Parkinson's disease with bradykinesia, 
peripheral neuropathy, chronic obstructive pulmonary disease, 
coronary artery disease, hypertension, degenerative joint 
disease, and cerebrovascular insufficiency.  Later, in June 
2004, he again listed various diagnoses, including 
generalized vascular insufficiency, peripheral neuropathy, 
and degenerative joint disease (first paragraph).  He then 
concludes (see above block quote) that cold injury residuals 
and other problems affect the veteran's mobility.  Then, a 
few months later, he concluded that the veteran's impaired 
mobility is due to cold injury residuals.  His statements 
have in common his conclusion that the veteran needs special 
equipment to assist in mobility, such as a chairlift; his 
records do not, however, actually support a conclusion that 
the veteran has permanent loss of use of either foot due to 
cold injury.    

Presumably, medical conditions like degenerative joint 
disease, peripheral neuropathy, and Parkinson's, could play 
some role in affecting mobility.  Even Dr. Reisler (private), 
whose records, in addition to those of Dr. Narayan, the 
veteran asserts supports the present claim, noted that the 
veteran's neuropathy involves "more than" "central nervous 
system disease," and diagnosed, among other things, diabetic 
polyneuropathy.  Diabetes is not service-connected.  VA 
clinical records dated in late 2003, discussing nerve 
conduction study results, suggest that the veteran has 
sciatic neuropathy, which is some evidence, although perhaps 
inconclusive, that, in terms of neuropathy itself, it may not 
be entirely attributable to cold injury residuals alone.               
  
As for Parkinson's disease, the veteran denies that he has a 
confirmed diagnosis of such disease based on appropriate 
testing, even though Dr. Narayan's records, which have been 
proffered as the strongest evidence supporting the claim, do 
reflect such a diagnosis, as do Dr. Nemeth's records 
("Parkinsonism, characterized as a slow, shuffling gait, 
with festination and en bloc turns" - March 2003).  VA 
clinical records (June 2004) reflect an impression of a 
doctor that he "doubt[s]" the veteran has idiopathic 
Parkinson's or supranuclear palsy.  Whether or not the 
veteran has Parkinson's is ultimately immaterial to this 
claim because, basically, the record does not sufficiently 
support a conclusion that the veteran's mobility, and more 
specifically, the extent to which impaired mobility actually 
manifests in the loss of use of a foot or both feet, is due 
to cold injury residuals.  The same VA doctor who 
"doubt[ed]" the veteran has Parkinson's said that the 
veteran's gait might be related to "degenerative d/o."  Dr. 
Nemeth, too, noted (March 2003) that the veteran had "marked 
difficulty rising from a chair" due in part to knee pain, 
which she did not state is associated with cold injury 
residuals.  

Moreover, having reviewed the various "cold injury 
protocol" VA medical examination findings and VA and private 
treatment records dated within the last several years, the 
Board does not find clinical evidence indicating loss of use 
of a foot or feet based on neurological deficit associated 
with the cold injury residuals.  In fact, in November 2004, 
the VA examiner said that, while the veteran has "lost the 
use of both feet," it "does not appear" that "vascular 
disturbance" is associated with, or is secondary to, 
frostbit injury.  The veteran's gait problems, according to 
that examiner, are primarily due to brain disorder.  That 
examiner diagnosed the veteran with, among other things, 
hypertensive arteriosclerotic cardiovascular disease with 
large and small vessel insufficiency at levels of brain and 
lower extremities; mild to moderate sensory motor neuropathy 
of mixed type of undetermined cause; pressure ulcerations of 
both lower extremities; border-zone arteriosclerotic 
encephalopathy with multiple areas of cerebral infarction of 
cumulative nature with vascular dementia; and status post 
thermal injury, recovered.            

Finally, the Board acknowledges that, shortly after the 
Supplemental Statement of the Case (SSOC) was issued in 
October 2005, additional, nonduplicative VA clinical records 
were associated with the claims file in connection with a 
claim for special monthly compensation.  The Board has 
considered whether a remand is warranted to have the RO 
initially consider such evidence and issue a revised SSOC, 
but concludes that deferment of an appellate decision is not 
needed.  First and foremost, those new records do not pertain 
to the narrow issue on appeal, and the information in those 
records is largely duplicative, substantively, compared to 
clinical records dated shortly before the October 2005 SSOC 
was issued.  They essentially indicate that the veteran 
requires assistance to ambulate, which, as discussed above, 
has been demonstrated.  Second, the Board has taken into 
account the delay that would result if the Board were to 
defer a decision based on these considerations, in 
particular, in light of the veteran's age and the consequent 
advancement of this appeal on the Board's docket.  Third, 
following the September 2006 Board hearing, the record was 
held open for 60 days to permit the veteran to submit 
additional evidence to support his claim.  As will be 
discussed below, appropriate notice and process procedures 
had been provided before the hearing date, and by that time 
the veteran and his representative were aware of what key 
evidence is material to a favorable outcome.  That awareness 
also was demonstrated during the hearing itself, as evident 
in the hearing transcript.  Additional evidence, if it had 
been submitted during the 60-day period (it was not), would 
have carried far more probative weight than the additional VA 
outpatient care records that, substantively, add little, if 
anything, to what already is of record.  Based on these 
considerations, the Board concludes that a decision on the 
merits is appropriate based on the current record.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).     
 
In conclusion, in the absence of a qualifying service-
connected disability which is a threshold requirement, the 
preponderance of the evidence is against the claim.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, there is no 
reasonable doubt to be resolved in favor of the claim.  
38 U.S.C.A. § 5107(b).       

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  


Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was not provided with notice complying with the 
above requirements before the August 2003 rating decision was 
issued.  Nonetheless, the Board concludes that appropriate 
notice was given during the appeal period, and to the extent 
there were some substantive notice defects, they were 
appropriately cured during the appeal period such that no 
material prejudice resulted.  See generally Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question not addressed by the AOJ, the Board must consider 
whether prejudice occurred); 38 C.F.R. § 20.1102 (2006) 
(harmless error).       

In October 2004, VA sent the veteran a letter that explicitly 
set forth the regulatory requirements governing his claim.  
That letter explained that, if he informs VA of the sources 
of evidence pertinent to those criteria, then VA would assist 
him in securing missing evidence from those sources, but that 
he ultimately is responsible for ensuring claim 
substantiation with evidence not in federal custody.  It also 
complied with the "fourth element" notice requirement as it 
advised him that he is entitled to submit any evidence in his 
possession if he believes it is pertinent to his claim.  
Moreover, the Statement of the case (SOC) and SSOC discussed 
the governing criteria and explained why the claim remains 
unsubstantiated.  The solicitation of private clinician 
reports and argument to the effect that cold injury residuals 
have resulted in the loss of use of the veteran's feet, too, 
are indicative of the veteran's and his representative's 
appreciation of what evidence is material to this appeal.  In 
March 2006, VA provided the veteran notice consistent with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  And, again, 
the Board has held the record open for 60 days after the 
hearing to enable the veteran further opportunity to 
substantiate his claim, but, to date, no additional evidence 
has been added to the record.  Based on all of the foregoing, 
the Board fails to find prejudicial error based on any 
substantive notice defect, including that due to timing of 
the notice.  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes VA clinical records, including 
"cold injury protocol" examination findings, private 
clinical records, the veteran's written statements, and 
hearing testimony.  Despite appropriate notice and 
assistance, the veteran has not identified sources of 
pertinent, existing evidence missing from the record and 
which he desires VA to review.  Therefore, the Board 
concludes that a decision on the merits of the claim is 
appropriate based on the current record.    


ORDER

Entitlement to automobile or adaptive equipment or for 
adaptive equipment only is not established.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


